DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 23 August 2022 have been entered. Applicant’s amendments have overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 25 May 2022. Claims 1-5, 7-8, and 10-17 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (U.S. 20060047202 A1) in view of Persidsky (U.S. 20180256074 A1).
Regarding claim 1, Elliott teaches a biological information measuring apparatus (Fig. 3) comprising: a processor (Paragraph 0042—may use a software program to digitally generate signals containing the target intervals on a personal computer, laptop…or like device wherein a microprocessor exists; Paragraph 0047—the control subsystem may be implemented in hardware, software…and may employ a microprocessor, microcontroller, digital signal processor) configured to: inform a subject (Care recipient A, Figs. 3 and 5) whose biological information is to be measured of a reference rhythm that is predetermined as a rhythm suitable for measurement of the biological information (Paragraphs 57-58—inhale on the first cue and exhale on the second cue in alignment with the first and second signals; Paragraph 0064—the objective is for the recipient to have 5 breaths in approximately 1 minute which also requires a certain depth of inhalation and exhalation; Breathing cycle generator D, Fig. 3; Breathing cycle generator E, Fig. 5), a measured value of which varies in accordance with a breathing state of the subject (Paragraphs 0005-0006 and 0010-0013—an increase in heart rate or stroke volume will increase cardiac output, such that the higher the cardiac output, the higher the blood pressure…high blood pressure is associated with accelerated heartbeat rate…a slower breathing rate reduces heartbeat rate and blood pressure, which would additionally correlate with a lower cardiac output), in such a manner that a breathing rhythm of the subject becomes close to the reference rhythm (Abstract—instructs the subject to breathe according to a certain pattern and frequency; Paragraph 0038—once the subject reaches their target breathing frequency, they may shift to a maintenance regimen wherein the invention is employed for ongoing reinforcement of the desired breathing frequency; Paragraph 0058—instructs the recipient to align the end of their exhalation and beginning of their inhalation with the signal as closely as comfortably possible; Paragraph 0061—the patient is to attempt to maintain the relatively slower rate of breathing throughout their daily activities; Claim 1—the ultimate goal being the realization and ongoing maintenance of the chosen breathing cycle pattern); and measure the biological information of the subject who performs breathing to the reference rhythm (Breathing rate and/or blood pressure monitoring apparatus C, Fig. 3; Breathing sensor D, Fig. 5), which is given to the subject (Paragraph 0035—breathing therapy may be applied to a conscious recipient to facilitate slowing of the resting breathing rate to a specified rhythm). 
Elliott additionally teaches wherein when a current breathing cycle of the subject is shorter than a breathing cycle of the subject when the subject is in a resting state, the processor guides the subject by informing the subject of the reference rhythm, wherein the reference rhythm informed to the subject is in a cycle that is longer than the breathing cycle of the subject when the subject is in the resting state(Paragraph 0035—facilitating slower breathing of the recipients resting breathing rate; Paragraph 0036—the recipient is presented a breathing cycle with a gradually increasing interval to which the recipient synchronizes their breathing in order to gradually lower their breathing frequency). 
Elliott additionally teaches a breathing cycle of the subject in the resting state may be stored in a non-volatile memory (Paragraph 0047—information representing breathing intervals may be stored and retrieved for purposes of generating signals for presentation to the user…breathing signal information may also be stored in memory as data and instruction sequences for purposes of synthesizing breathing signal) as well as that a subject’s breathing rate may be measured using a breathing sensor when at rest or when not at rest (Paragraph 0040—the care recipient is able to perceive the status of their breathing rate and blood pressure as monitored by the apparatus; Paragraph 0043—allows a person to practice their breathing skill as well as monitor themselves in order to identify times when their breathing rate is outside the range of the reference rhythm). 
However, Elliott does not specifically teach the breathing cycle being obtained beforehand by attaching a breathing sensor to the subject and storing the obtained breathing cycle of the subject in a non-volatile memory.
Persidsky teaches a system for monitoring, guiding, and evaluating breathing patterns of a subject using breathing sensor signals (Abstract). Persidsky additionally teaches that the device may first use a breathing sensor attached to the subject (Abstract; Paragraph 0472-0473) to obtain a baseline at rest respiration rate without any breath training, prior to engaging in breath training wherein a displayed breath pattern may be based directly on the at rest baseline or may be based on an alteration of the at rest baseline in order to increase breath depth or slow respiration depth by a specified interval, such that the at rest baseline respiration rate must be stored at least temporarily to enable use by the training system (Paragraph 0470; Paragraph 0471—the process may also be used independent of heart rate variability in conjunction with the Buteyko breath pattern to slow respiration rate). Persidsky additionally teaches that a user may be informed of a reference rhythm including periods of held/stopped breath, such that the user may be informed of a reference rhythm until a timing at which breathing is to be stopped at any point within the reference rhythm is reached (Paragraph 0004—a 4-7-8 breath pattern includes inhalation for 4 seconds, held breath for 7 seconds, and exhalation for 8 seconds; Paragraph 0452—a modified 4-7-8 breath pattern may be selected where the user holds their breath after exhaling and before the start of the next breath; Fig. 145-148—upward slopes signify inhalations, downward slopes signify exhalations, and flat periods or gaps between slopes signify a period of held/stopped breath…gaps may occur at the end of a pattern). It would have been obvious to one having ordinary skill in the art to combine the system of Elliott with Persidsky in order to predictably allow individualized breathing cycles to be stored and utilized in determining and presenting desired breathing patterns, in order to improve the specificity of the device to an individual user and accommodate any user-specific needs, abilities, or goals.
Regarding claim 2, Elliott and Persidsky teach the biological information measuring apparatus according to Claim 1. Elliott additionally teaches wherein the biological information is related to a cardiac function of the subject (Breathing rate and/or blood pressure monitoring apparatus C, Fig. 3; Breathing sensor D, Fig. 5; Paragraphs 0005-0006 and 0010-0013—an increase in heart rate or stroke volume will increase cardiac output, such that the higher the cardiac output, the higher the blood pressure…high blood pressure is associated with accelerated heartbeat rate…a slower breathing rate reduces heartbeat rate and blood pressure, which would additionally correlate with a lower cardiac output). In particular, Elliott teaches measuring the blood pressure and/or breathing rate of the subject, which may be additionally used to measure a cardiac output.
Regarding claim 4, Elliott and Persidsky teaches the biological information measuring apparatus according to Claim 1. However, Elliott does not specifically teach wherein the processor informs the subject of the reference rhythm in such a manner that the subject stops breathing after finishing exhaling and before starting inhaling. However, Persidsky teaches a system for monitoring, guiding, and evaluating breathing patterns of a subject using breathing sensor signals (Abstract), wherein a subject may be guided to breathe along with a specific pattern where the subject stops breathing after finishing exhaling and before starting inhaling (Paragraph 0004—there are dozens of known breathing techniques with different patterns of breathing such as pause times between breaths, which may be used to calm the nervous system and reduce stress; Paragraph 0452—a modified 4-7-8 breath pattern may be selected for the game where the user holds their breath after exhaling and before the start of the next breath). As Elliott teaches that one goal of the system is to slow the breathing rate and heart rate, a simple substitution of the breathing pattern options of Persidsky would predictably improve the ability of the system to slow the breathing rate and heart rate using different patterns which have been shown to calm the nervous system and reduce stress.
Regarding claim 5, Elliott with Persidsky teaches the biological information measuring apparatus according to Claim 4. However, while Elliott teaches using audio, visual, or audiovisual cues to inform the subject of the reference rhythm, Elliott does not specifically teach wherein the processor informs the subject of the reference rhythm in such a manner that a way of informing the subject of a timing at which breathing is to be stopped in the reference rhythm is different from a way of informing the subject of a timing at which exhalation is to be started in the reference rhythm and a way of informing the subject of a timing at which inhalation is to be started in the reference rhythm. Persidsky teaches wherein the processor informs the subject of the reference rhythm in such a manner that a way of informing the subject of a timing at which breathing is to be stopped in the reference rhythm (Paragraph 0429—an elongating line can be used for a time between breaths indicator…may be green to indicate a positive evaluation state; Paragraph 0450-0452—in a game mode for breath training, the user may be guided through a breath level game through retention zones for holding breath after exhalation; Retention after exhalation zone 402 is a blank gap between inhalation and exhalation zones, Fig. 146) is different from a way of informing the subject of a timing at which exhalation is to be started in the reference rhythm (time between breaths indicator 424 is a flat line, Fig. 122-123; Paragraph 0435—a gate target may be positioned on the timeline as a moving visual indicator to guide the user to pace their exhalation so that it ends within an acceptable range; Paragraph 0450-0452—in a game mode for breath training, the user may be guided through a breath level game through exhalation zones for exhaling the breath; Exhalation zones 500 are downward/negative slope lines, Fig. 146) and a way of informing the subject of a timing at which inhalation is to be started in the reference rhythm (if the inhale time and inhale depth are in a positive evaluation state, the inhale status indicator is shown in a green color with an apex of the breath signal; inhale status indicator 426 is an upward/positive slope line with a triangle at its peak, Figs. 124 and 127; Paragraph 0450-0452—in a game mode for breath training, the user may be guided through a breath level game through inhalation zones for inhaling a breath; Inhalation zones 496 are upward/positive slope lines, Fig. 146). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Elliott with the breathing pattern visualization of Persidsky in order to predictably improve the ease of use of the system by a subject by providing easy-to-follow visuals for guiding a breathing pattern.
Regarding claim 7, Elliott with Persidsky teaches the biological information measuring apparatus according to Claim 5. However, Elliott does not specifically teach wherein the processor informs the subject of the reference rhythm in such a manner that a length of exhalation is longer than a length of inhalation until the processor informs the subject of the timing at which breathing is to be stopped. However, Persidsky teaches a system for monitoring, guiding, and evaluating breathing patterns of a subject using breathing sensor signals (Abstract), wherein a subject may be guided to breathe along with a specific pattern where a length of exhalation is longer than a length of inhalation until the processor informs the subject of the timing at which breathing is to be stopped (Paragraph 0004—there are dozens of known breathing techniques with different patterns of breathing such as pause times between breaths, which may be used to calm the nervous system and reduce stress…exercises may also vary the ratio of inhalation time to exhalation time, including for example an exhalation time twice as long as the inhalation time…longer exhale times compared to inhale times have been known to help stimulate the Vagus nerve to help activate the parasympathetic nervous system…A 4-7-8 breath pattern includes an inhalation for 4 seconds and exhalation for 8 seconds; Paragraph 0452—a modified 4-7-8 breath pattern may be selected for the game where the user holds their breath after exhaling and before the start of the next breath). As Elliott teaches that one goal of the system is to slow the breathing rate and heart rate, a simple substitution of the breathing pattern options of Persidsky would predictably improve the ability of the system to slow the breathing rate and heart rate using different patterns which have been shown to calm the nervous system and reduce stress.
Regarding claim 8, Elliott teaches a biological information measuring apparatus comprising a processor (Paragraph 0042—may use a software program to digitally generate signals containing the target intervals on a personal computer, laptop…or like device wherein a microprocessor exists; Paragraph 0047—the control subsystem may be implemented in hardware, software…and may employ a microprocessor, microcontroller, digital signal processor) configured to: inform a subject (Care recipient A, Figs. 3 and 5) whose biological information is to be measured of a reference rhythm that is predetermined as a rhythm suitable for measurement of the biological information (Paragraphs 57-58—inhale on the first cue and exhale on the second cue in alignment with the first and second signals; Paragraph 0064—the objective is for the recipient to have 5 breaths in approximately 1 minute which also requires a certain depth of inhalation and exhalation; Breathing cycle generator D, Fig. 3; Breathing cycle generator E, Fig. 5), a measured value of which varies in accordance with a breathing state of the subject (Paragraphs 0005-0006 and 0010-0013—an increase in heart rate or stroke volume will increase cardiac output, such that the higher the cardiac output, the higher the blood pressure…high blood pressure is associated with accelerated heartbeat rate…a slower breathing rate reduces heartbeat rate and blood pressure, which would additionally correlate with a lower cardiac output), in such a manner that a breathing rhythm of the subject becomes close to the reference rhythm (Abstract—instructs the subject to breathe according to a certain pattern and frequency; Paragraph 0038—once the subject reaches their target breathing frequency, they may shift to a maintenance regimen wherein the invention is employed for ongoing reinforcement of the desired breathing frequency; Paragraph 0058—instructs the recipient to align the end of their exhalation and beginning of their inhalation with the signal as closely as comfortably possible; Paragraph 0061—the patient is to attempt to maintain the relatively slower rate of breathing throughout their daily activities; Claim 1—the ultimate goal being the realization and ongoing maintenance of the chosen breathing cycle pattern); and measure the biological information of the subject who performs breathing to the reference rhythm (Breathing rate and/or blood pressure monitoring apparatus C, Fig. 3; Breathing sensor D, Fig. 5), which is given to the subject (Paragraph 0035—breathing therapy may be applied to a conscious recipient to facilitate slowing of the resting breathing rate to a specified rhythm). 
Elliott additionally teaches a breathing sensor that detects the breathing rhythm of the subject (Breathing rate and/or blood pressure monitoring apparatus C, Fig. 3; Breathing sensor D, Fig. 5), wherein the processor guides the subject by informing the subject of the reference rhythm in such a manner that the length of time from when the processor starts informing the subject of the reference rhythm increases as the amount of deviation between the breathing rhythm of the subject detected by the breathing sensor and the reference rhythm increases (Paragraph 0044—the breathing sensor monitors the breathing frequency and depth on a continuous basis, and if it any time the frequency or depth of breathing exceeds limits, an alert is sounded and the breathing cycle signal starts and continues until the breathing frequency falls below a specified threshold, such that the longer a subject’s breathing rate is deviating from the reference frequency and depth, the longer the reference rhythm is presented to the subject). 
Persidsky teaches that a reference rhythm may include a timing of the subject to stop breathing, or hold their breath (Paragraph 0452), and wherein the display of the system may display evaluations to the user indicating that the user failed to achieve the desired breathing pattern (e.g., having a bad inhalation time or bad breath holding time), such that the system sets a reference pattern and evaluates the user’s performance in attempting to sync with the pattern, wherein the process may loop back to track an ongoing breath or retrieve parameters for the next training breath or pattern (Paragraph 0446). Persidsky also shows that a reference breath pattern may include or end in a “hold breath” instruction, such that some amount of breathing according to the reference rhythm is performed prior to a period of stopped/held breath (Paragraph 0004—a 4-7-8 breath pattern includes inhalation for 4 seconds, held breath for 7 seconds, and exhalation for 8 seconds; Paragraph 0452—a modified 4-7-8 breath pattern may be selected where the user holds their breath after exhaling and before the start of the next breath; Fig. 145-148—upward slopes signify inhalations, downward slopes signify exhalations, and flat periods or gaps between slopes signify a period of held/stopped breath…gaps may occur at the end of a pattern).
The combination of Elliott with Persidsky would thus teach an increase in the time that a pattern is presented to the user prior to a timing at which breathing is to be stopped at any point within the reference rhythm, as Elliott would teach a longer period of informing the subject of the reference rhythm and Persidsky would teach that a user may be informed to stop breathing at a point in the reference rhythm including the end of a reference rhythm.  It would have been obvious to one having ordinary skill in the art to combine the system of Elliott with Persidsky in order to predictably allow individualized breathing cycles to be actively adjusted while presenting desired breathing patterns, in order to improve the specificity of the device to an individual user and accommodate any user-specific needs, abilities, or goals.
In particular, as Elliott teaches that the subject is informed of the reference rhythm until the deviation of the subject’s breathing frequency falls within a threshold, it may be seen that if the subject’s breathing frequency has a greater deviation from the reference, it would take more time to return to a breathing frequency below the selected threshold, such that the timing at which breathing is to be stopped according to Persidsky increases as the amount of deviation between the breathing rhythm of the subject detected by the breathing sensor and the reference rhythm increases.
Regarding claim 10, Elliott with Persidsky teaches the biological information measuring apparatus according to Claim 8. Elliott additionally teaches wherein the processor instructs the subject to breathe to the reference rhythm when the amount of deviation exceeds an acceptable range (Paragraph 0044—the breathing sensor monitors the breathing frequency and depth on a continuous basis, and if it any time the frequency or depth of breathing exceeds limits, an alert is sounded and the breathing cycle signal starts and continues until the breathing frequency falls below a specified threshold).
Regarding claim 11, Elliott and Persidsky teach the biological information measuring apparatus according to Claim 1. Elliott additionally teaches a non-transitory computer readable medium storing a program causing a computer to function as the biological information measuring apparatus according to Claim 1 (Paragraph 0040—the display device may be a personal computer; Paragraphs 0042 and 0047—the control apparatus and breathing cycle timing generator may be a software program on a personal computer).
Regarding claim 12, Elliott with Persidsky teaches the biological information measuring apparatus according to claim 8. Elliott additionally teaches a non-transitory computer readable medium storing a program causing a computer to function as the biological information measuring apparatus according to Claim 8 (Paragraph 0040—the display device may be a personal computer; Paragraphs 0042 and 0047—the control apparatus and breathing cycle timing generator may be a software program on a personal computer), when combined with Persidsky to teach the limitations of claim 8 as described above in this action.
Regarding claim 13, Elliott with Persidsky teaches the biological information measuring apparatus according to Claim 8, wherein the biological information is related to a cardiac function of the subject (Breathing rate and/or blood pressure monitoring apparatus C, Fig. 3; Breathing sensor D, Fig. 5; Paragraphs 0005-0006 and 0010-0013—an increase in heart rate or stroke volume will increase cardiac output, such that the higher the cardiac output, the higher the blood pressure…high blood pressure is associated with accelerated heartbeat rate…a slower breathing rate reduces heartbeat rate and blood pressure, which would additionally correlate with a lower cardiac output). In particular, Elliott teaches measuring the blood pressure and/or breathing rate of the subject, which may be additionally used to measure a cardiac output.
Regarding claim 15, Elliott with Persidsky teaches the biological information measuring apparatus according to Claim 8. However, Elliott does not specifically teach wherein the processor informs the subject of the reference rhythm in such a manner that the subject stops breathing after finishing exhaling and before starting inhaling. However, Persidsky teaches a system for monitoring, guiding, and evaluating breathing patterns of a subject using breathing sensor signals (Abstract), wherein a subject may be guided to breathe along with a specific pattern where the subject stops breathing after finishing exhaling and before starting inhaling (Paragraph 0004—there are dozens of known breathing techniques with different patterns of breathing such as pause times between breaths, which may be used to calm the nervous system and reduce stress; Paragraph 0452—a modified 4-7-8 breath pattern may be selected for the game where the user holds their breath after exhaling and before the start of the next breath). As Elliott teaches that one goal of the system is to slow the breathing rate and heart rate, a simple substitution of the breathing pattern options of Persidsky would predictably improve the ability of the system to slow the breathing rate and heart rate using different patterns which have been shown to calm the nervous system and reduce stress.
Regarding claim 16, Elliott with Persidsky teaches the biological information measuring apparatus according to Claim 15. However, while Elliott teaches using audio, visual, or audiovisual cues to inform the subject of the reference rhythm, Elliott does not specifically teach wherein the processor informs the subject of the reference rhythm in such a manner that a way of informing the subject of a timing at which breathing is to be stopped in the reference rhythm is different from a way of informing the subject of a timing at which exhalation is to be started in the reference rhythm and a way of informing the subject of a timing at which inhalation is to be started in the reference rhythm. Persidsky teaches wherein the processor informs the subject of the reference rhythm in such a manner that a way of informing the subject of a timing at which breathing is to be stopped in the reference rhythm (Paragraph 0429—an elongating line can be used for a time between breaths indicator…may be green to indicate a positive evaluation state; Paragraph 0450-0452—in a game mode for breath training, the user may be guided through a breath level game through retention zones for holding breath after exhalation; Retention after exhalation zone 402 is a blank gap between inhalation and exhalation zones, Fig. 146) is different from a way of informing the subject of a timing at which exhalation is to be started in the reference rhythm (time between breaths indicator 424 is a flat line, Fig. 122-123; Paragraph 0435—a gate target may be positioned on the timeline as a moving visual indicator to guide the user to pace their exhalation so that it ends within an acceptable range; Paragraph 0450-0452—in a game mode for breath training, the user may be guided through a breath level game through exhalation zones for exhaling the breath; Exhalation zones 500 are downward/negative slope lines, Fig. 146) and a way of informing the subject of a timing at which inhalation is to be started in the reference rhythm (if the inhale time and inhale depth are in a positive evaluation state, the inhale status indicator is shown in a green color with an apex of the breath signal; inhale status indicator 426 is an upward/positive slope line with a triangle at its peak, Figs. 124 and 127; Paragraph 0450-0452—in a game mode for breath training, the user may be guided through a breath level game through inhalation zones for inhaling a breath; Inhalation zones 496 are upward/positive slope lines, Fig. 146). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Elliott with the breathing pattern visualization of Persidsky in order to predictably improve the ease of use of the system by a subject by providing easy-to-follow visuals for guiding a breathing pattern.
Regarding claim 17, Elliott with Persidsky teaches the biological information measuring apparatus according to Claim 16. However, Elliott does not specifically teach wherein the processor informs the subject of the reference rhythm in such a manner that a length of exhalation is longer than a length of inhalation until the processor informs the subject of the timing at which breathing is to be stopped. However, Persidsky teaches a system for monitoring, guiding, and evaluating breathing patterns of a subject using breathing sensor signals (Abstract), wherein a subject may be guided to breathe along with a specific pattern where a length of exhalation is longer than a length of inhalation until the processor informs the subject of the timing at which breathing is to be stopped (Paragraph 0004—there are dozens of known breathing techniques with different patterns of breathing such as pause times between breaths, which may be used to calm the nervous system and reduce stress…exercises may also vary the ratio of inhalation time to exhalation time, including for example an exhalation time twice as long as the inhalation time…longer exhale times compared to inhale times have been known to help stimulate the Vagus nerve to help activate the parasympathetic nervous system…A 4-7-8 breath pattern includes an inhalation for 4 seconds and exhalation for 8 seconds; Paragraph 0452—a modified 4-7-8 breath pattern may be selected for the game where the user holds their breath after exhaling and before the start of the next breath). As Elliott teaches that one goal of the system is to slow the breathing rate and heart rate, a simple substitution of the breathing pattern options of Persidsky would predictably improve the ability of the system to slow the breathing rate and heart rate using different patterns which have been shown to calm the nervous system and reduce stress.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Ando (U.S. 20170119254 A1).
Regarding claim 3, Elliott and Persidsky teaches the biological information measuring apparatus according to Claim 2. However, Elliott does not specifically teach wherein the processor measures an oxygen circulation time from a value indicating a concentration of oxygen in blood of the subject. Ando teaches a circulation time measurement device including a processor (Paragraph 0031—the apparatus is a personal computer or server device including a central processing unit) which acquires an air flow signal indicating a change of an air flow of breathing and an oxygen saturation signal indicating a change of oxygen saturation and a circulation time calculation unit that measures an oxygen delivery circulation time of blood based on a time difference between a predetermined first time in the air flow signal and a second time in the oxygen saturation signal indicating an increase in oxygen saturation corresponding to resumption of breathing at the first time (Abstract) such that the oxygen circulation time is calculated from a value indicating a concentration of oxygen in blood of the subject (Paragraph 0016—measuring an oxygen delivery circulation time of blood based on a time difference between a predetermined first time in the air flow signal and a second time in the oxygen saturation signal indicating an increase in oxygen saturation corresponding to resumption of breathing at the first time). Ando additionally teaches that the oxygen delivery circulation time may be used to estimate cardiac output (Paragraphs 0014 and 0016). It would have been obvious to one having ordinary skill in the art to combine the system of Elliott with the oxygen circulation time measurement of Ando in order to predictably improve the ability of the system to accurately measure a cardiac output, which is a known goal of the system of Elliott.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Persidsky as applied to claims 4-5, 7-10, 12-13, and 15-17 above, and further in view of Ando.
Regarding claim 14, Elliott with Persidsky teaches the biological information measuring apparatus according to Claim 13. However, Elliott and Persidsky do not specifically teach wherein the processor measures an oxygen circulation time from a value indicating a concentration of oxygen in blood of the subject. Ando teaches a circulation time measurement device including a processor (Paragraph 0031—the apparatus is a personal computer or server device including a central processing unit) which acquires an air flow signal indicating a change of an air flow of breathing and an oxygen saturation signal indicating a change of oxygen saturation and a circulation time calculation unit that measures an oxygen delivery circulation time of blood based on a time difference between a predetermined first time in the air flow signal and a second time in the oxygen saturation signal indicating an increase in oxygen saturation corresponding to resumption of breathing at the first time (Abstract) such that the oxygen circulation time is calculated from a value indicating a concentration of oxygen in blood of the subject (Paragraph 0016—measuring an oxygen delivery circulation time of blood based on a time difference between a predetermined first time in the air flow signal and a second time in the oxygen saturation signal indicating an increase in oxygen saturation corresponding to resumption of breathing at the first time). Ando additionally teaches that the oxygen delivery circulation time may be used to estimate cardiac output (Paragraphs 0014 and 0016). It would have been obvious to one having ordinary skill in the art to combine the system of Elliott and Persidsky with the oxygen circulation time measurement of Ando in order to predictably improve the ability of the system to accurately measure a cardiac output, which is a known goal of the system of Elliott.
Response to Arguments
Applicant's arguments filed 23 August 2022 regarding the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive. However, in light of the presented argument and the additional amendments, new rejections under 35 U.S.C. 112(b) have been applied.
Applicant's arguments filed 2 regarding the rejection of claims 1-17 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
Applicant argues that the interpretation of Persidsky as teaching “until a timing at which breathing is to be stopped” is improper as “hold breath for 7 seconds” is an interval which is “always set between two fixed time intervals” in the 4-7-8 pattern, whereas applicant’s “timing at which breathing is to be stopped at any point within the reference rhythm is reached” is “followed by the subject being guided by the reference rhythm in a cycle that is longer than the breathing cycle of the subject when the subject is in the resting state”, such that the timing at which breathing is to be stopped is not followed by a fixed time interval. 
However, as described above in this action, Persidsky does teach informing the user of a timing at which breathing is to be stopped at any point in the reference rhythm, such that combination of Elliott and Persidsky teaches all limitations of the claim. Persidsky not only teaches the 4-7-8 breathing pattern, wherein a timing at which breathing is to be stopped occurs in between other intervals, but additionally teaches that other breathing patterns including a stop of breathing at the beginning or end of a pattern may also be used (Fig. 145-148—upward slopes signify inhalations, downward slopes signify exhalations, and flat periods or gaps between slopes signify a period of held/stopped breath…gaps may occur at the end of a pattern; Paragraph 0004—there are dozens of known breathing techniques with different patterns of breathing such as pause times between breaths, which may be used to calm the nervous system and reduce stress) such that it would be within the knowledge of one having ordinary skill in the art at the time of filing to utilize a pattern including a different order or timing of inhale/exhale/stop breathing segments, based on the teachings of Persidsky.
For these reasons, the rejections of the claims under 35 U.S.C. 103 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (JP 2010213773 A), although not relied upon to form a rejection, additionally teaches a breathing instruction device (Abstract), wherein the device provides “a respiration instruction signal indicating a preferred respiration timing and method of the subject” in order to prompt the subject to breath in accordance with the instruction signal, where the signal can include “a component indicating a breathing stop period in which neither breathing nor exhaling is performed” (Description of first embodiment). Suzuki additionally notes that one breathing pattern which may be output by the device follows a pattern of “exhalation, stop, inspiration, and stop in this order” (Description of first embodiment, Fig. 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791